


110 HR 4514 IH: To extend the temporary suspension of duty on certain

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4514
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on certain
		  12-volt batteries.
	
	
		1.certain 12-volt
			 batteries
			(a)In
			 generalHeading 9902.03.87 of
			 the Harmonized Tariff Schedule of the United States (relating to certain 12V
			 lead-acid storage batteries) is amended by striking 12/31/2009
			 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
